                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

MARSHALL LEON WATKINS,            §
              Plaintiff,          §
                                  §
vs.                               § CIVIL ACTION NO. 0:17-135-MGL-PJG
                                  §
NURSE JONES, LIEUTENANT SMITH,    §
LIEUTENANT SURRATT, SGT LAWLESS §
LIEUTENANT BLACKWELL; LT. TAYLOR, §
MS. PHYALL, and JAMES SIMMONS,    §
                  Defendants.     §

       ORDER ADOPTING THE REPORT AND RECOMMENDATION,
         GRANTING DEFENDANT JONES'S MOTION TO DISMISS,
            GRANTING DEFENDANTS LAWLESS, SIMMONS,
          AND SMITH'S MOTION FOR SUMMARY JUDGMENT,
            DISMISSING WITHOUT PREJUDICE THE CLAIMS
               AGAINST THE REMAINING DEFENDANTS,
AND DENYING PLAINTIFF’S MOTION FOR THE COURT TO RULE IN HIS FAVOR

       Plaintiff Marshall Leon Watkins, a self-represented state prisoner, filed this action under 42

U.S.C. § 1983. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting (1) Defendant Nurse Jones’s motion to

dismiss be granted; (2) Defendants Sergeant. Lawless, James Simmons, and Lieutenant Smith’s

motion for summary judgment be granted; (3) the claims against Defendants Lieutenant Surratt,

Lieutenant Blackwell, Lieutenant Taylor, and Ms. Phyall be dismissed without prejudice in

accordance with Fed. R. Civ. P. 4(m); and (4) Watkins’s motion for the Court to rule in his favor be
denied. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for

the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 31, 2018. The parties have filed numerous

documents since then. The Court enumerates the pertinent ones here:

November 5, 2018       The Clerk filed Watkins’s request the Court set a trial against Jones, along
                       with his conclusory allegations of wrongdoing;

November 7, 2018       The Clerk filed Watkins’s submission “ask[ing] the Court to oppose” the
                       motions filed by Defendants;

November 9, 2018       The Clerk filed Watkins’s objections to the Report;

November 9, 2018       Jones filed her reply to Watkins’s objections;

November 13, 2018 The Clerk filed Watkins’s supplemental objections;

November 13, 2918 Lawless, Simmons, and Smith filed their reply to Watkins’s objections;

November 15, 2018 The Clerk filed Watkins’s second set of supplemental objections;

November 19, 2018 Jones filed a sur reply; and

November 26, 2018 Lawless, Simmons, and Smith filed a sur-reply.




                                                 2
       The Court begins with its consideration of Watkins’s November 5, 2018, and November 7.

2018, submissions. They are so lacking in substance and merit as to require no discussion. Suffice

it to say the Court will deny the requests contained therein.

       Watkins’s objections and two sets of supplemental objections fare no better. Watkins

presents no specific objections to the Report. He instead hurls one conclusory accusation after

another at Defendants, yet provides no legal support for his claims. Therefore, the Court will

overrule his objections.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Watkins’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court (1) Defendant Jones’s motion to dismiss is GRANTED,

(2) Defendants Lawless, Simmons, and Smith’s motion for summary judgment is GRANTED; (3)

the claims against Defendants Surratt, Blackwell, Taylor, and Phyall are DISMISSED WITHOUT

PREJUDICE in accordance with Fed. R. Civ. P. 4(m); and (4) Watkins's motion for the Court to

rule in his favor is DENIED.

       To the extent Watkins has raised any state claims against Defendants, those claims are

DISMISSED WITHOUT PREJUDICE so he may pursue them in state court if he wishes to do

so.




                                                 3
       IT IS SO ORDERED.

       Signed this 29th day of November, 2018, in Columbia, South Carolina.

                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE




                                              *****

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                4
